Citation Nr: 0633731	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1961 to 
April 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that a February 1992 rating decision denied 
service connection for a personality disorder, a September 
1994 rating decision denied to reopen this claim, in December 
2000 the Board remanded the issue for further development, in 
March 2003 the Board reopened the claim, and in September 
2003 and November 2005 the Board remanded the service 
connection claim for a personality disorder for further 
development.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
did have a personality disorder prior to his entry into 
service.

2.  There is clear and unmistakable evidence to show that the 
veteran's preexisting disorder was not aggravated by service.


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to a personality 
disorder has been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2006).

2.  A personality disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the May 2004 VCAA letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the May 2004 
VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining, as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  In April 1997 the National Personnel Records 
Research Center indicated that there were no service records 
available and that they could be fire related.  All 
available service medical records have been associated with 
the claims folder.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including VA 
hospital and treatment records and Social Security 
Administration records.  The appellant has also been 
afforded the benefit of VA examinations during the appeal 
period.  The veteran is incarcerated and thus a hearing 
cannot be provided.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The veteran contends that his personality disorder is due to 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is noted that service connection for a personality 
disorder may not be established.  Congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (post November 1996).  
(As in effect prior to November 7, 1996, the provisions of 38 
C.F.R. § 4.127 establish that properly diagnosed superimposed 
psychotic disorders developing after enlistment, i.e., mental 
deficiency with psychotic disorder, or personality disorder 
with psychotic disorder, are to be considered as disabilities 
analogous to, and ratable as, schizophrenia, unless otherwise 
diagnosed.)

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  
38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The veteran's November 1961 examination upon entrance into 
service is negative for any psychological disorders.  
Therefore, it cannot be said that a preexisting personality 
disorder was noted upon entry into service.  The veteran is 
therefore entitled to the presumption of soundness with 
regard to a personality disorder.  The question now becomes 
whether the presumption of soundness has been rebutted in 
this case.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran suffered a 
personality disorder prior to service.  The veteran has 
multiple diagnoses of a personality disorder.  Therefore a 
personality disorder by its nature constitutes clear and 
unmistakable evidence that it preexisted service.  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that the preexisting 
disorder was not aggravated by service.  In the present case, 
the Board is able to conclude that the evidence in this 
regard is clear and unmistakable.  Consideration must be 
given to the fact that the service medical records do not 
document any mental disorders.  A February 1962 social 
history report indicated that the veteran was nervous, did 
not sleep well, had loss of appetite, and wanted to get out 
of service.  The veteran stated that he could not adjust to 
service, did not like school, never got along with anybody, 
and thought about suicide.  An April 1962 comment based on an 
evaluation from the Neuropsychiatric Outpatient Clinic 
revealed that the veteran did not have a mental or emotional 
illness, however he did have personality disturbance, 
manifested by immaturity and inadaptability.  This type of 
disorder was noted to be chronic and it was suggested that, 
if the veteran was unable to perform his assignments, he be 
separated from service.  The veteran's March 1962 examination 
upon separation from service did not indicate any mental 
disorders.  The reason for the exam was listed as unusual 
difficulty adjusting to military life.  The veteran was 
deemed qualified for discharge.  

Post service medical records documented treatment for the 
personality disorder and also showed other disorders to 
include depression, dysthymic disorder, nervousness, suicidal 
ideation, alcohol abuse.  The file is replete with extensive 
VA hospital and treatment records from the 1970s to the 2000s 
for veteran's various mental disorders.  These records do no 
suggest that the veteran's personality disorder was 
aggravated by service and any reference to service is merely 
in a historical context.  During his March 1997 VA 
examination the veteran reported that he had at least a 
couple of Article 15's during service.  The diagnoses 
included dysthymic disorder, anti-social personality disorder 
by history.  The examiner in a July 1997 addendum to this 
examination opined that the veteran was suffering from 
chronic depression that probably started when he was a 
teenager.  The veteran's symptoms fluctuated over the years, 
his behavioral/personality disorder is no part or extension 
of his dysthymic disorder.  The examiner concluded that 
similarly the veteran's dysthymic disorder is not a 
progression of his personality disorder.  

The veteran's most recent VA examination was in July 2006.  
The examiner reviewed the claims folder.  The veteran 
reported that he was afraid to go to sleep, would walk around 
at night, the first such occurrence was in 1961 or 1962.  The 
veteran complained of paranoia, which he thought began when 
he was 12.  The veteran believed that his biggest psychiatric 
problems began when he was bullied in school.  The diagnoses 
included dysthymia, history of alcohol abuse, antisocial 
personality disorder, hernia, hypertension, and incarcerated.  
The examiner commented that the veteran's paranoia was more 
like a suspiciousness associated with his personality 
disorder and alcohol use.  It was noted that the veteran had 
depression, as well as antisocial features as early as age 
12.  The examiner therefore opined that it is as likely as 
not that the depression was superimposed on his personality 
disorder in service.  However, the examiner further explained 
that the depression was a pre-existing condition to the 
service, and it is not likely the result of his military 
service.  

After weighing all of the above-cited evidence, in particular 
the service medical records and examination upon separation, 
the Board is able to conclude that the evidence against a 
finding of aggravation during service reaches the high 
standard of "clear and unmistakable" evidence.  Therefore, 
the Board must find that the presumption of soundness has 
been rebutted.  Under this analysis, since the presumption of 
soundness has been rebutted, the Board finds that the 
veteran's personality disorder was not aggravated by service.  




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


